Name: Decision of the EEA Joint Committee No 6/95 of 27 January 1995 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: food technology;  health;  European Union law;  European construction;  economic policy
 Date Published: 1995-03-02

 2.3.1995 EN Official Journal of the European Communities L 47/26 DECISION OF THE EEA JOINT COMMITTEE No 6/95 of 27 January 1995 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was last amended by Decision of the EEA Joint Committee No 44/94 of 15 December 1994 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement (1); Whereas European Parliament and Council Directive 94/34/EC of 30 June 1994 amending Directive 89/107/EEC on the approximation of the laws of Member States concerning food additives authorized for use in foodstuffs intended for human consumption (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following shall be added in point 46 (Council Directive 89/107/EEC) of Chapter XII of Annex II to the Agreement: , as amended by:  394 L 0034: European Parliament and Council Directive 94/34/EC of 30 June 1994 (OJ No L 237, 10. 9. 1994, p. 1). Article 2 The texts of Directive 94/34/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 March 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 27 January 1995. For the EEA Joint Committee The President G. J. L. AVERY (1) OJ No L 372, 31. 12. 1994, p. 20. (2) OJ No L 237, 10. 9. 1994, p. 1.